Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I claims 1-11 and 23-26 in the reply filed on 05/06/2022 is acknowledged.  The traversal is on the ground(s) that the search and examination of the entire application can be made without serious burden.  This is not found persuasive because the two groups are in two different classification areas; and conducting search and examination in two distinct areas, (i.e., B32B and A61J) cannot be made without a serious burden.
The requirement is still deemed proper and is therefore made FINAL.
This application has not been examined before the second Restriction Requirement.  In the first Restriction Requirement, the application as filed on 12/31/2019 should have been grouped in three groups, i.e., Film (claims 1-11 and 23-26), Package (claims 12-22) and Method of using the Film (27-28).  However, the first Examiner failed to group the claims into the proper 3 invention groups; and the second Examiner failed to explain the purpose of the second Restriction Requirement.  My apology for the previous miscommunications; but the previous Restriction Requirements are proper and necessary.

NOTE
Claim status of claims 12-22 should be “Withdrawn” instead of “Original”.  Appropriate correction is kindly requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Christopherson et al. (US 2003/0165663 A1) in view of Weiss et al. (US 2001/0023001 A1), Farrell et al. (US 2006/0104856 A1) and as evidenced by Shipston et al. (US 6,326,450 B1).
Claims 1, 2 and 5-8:  Christopherson teaches a laminate comprising two polymeric films laminated together by strips of a laminating adhesive [0032].  Both polymeric films have rows of apertures, wherein the apertures in one of the polymeric films being staggered with respect to the apertures in the other film {instant claim 2} [0033].  The two polymeric films meet the claimed first layer of film and second layer of film.  The laminate of Christopherson does not have a layer of non-woven material as claimed, but Christopherson discloses a package consists of substantially impermeable polymer web bonded to a permeable non-woven web is known before the invention of Christopherson [0002].  However, Weiss teaches a laminate comprising a lower web, an intermediate tri-layer web and a two-layer upper web (Fig. 2 and [0050]), wherein the lower web is a non-woven material [0052] and provides effective barrier against the migration of micro-organisms [0051].  The lower web meets the claimed layer of selectively permeable non-woven material.  Weiss teaches the non-woven material for the lower web can be spunbonded high density polyethylene barrier fabric such as TYVEK {instant claims 7 and 8} [0052].  Christopherson and Weiss are analogous art because they are from the same field of endeavor that is the packaging laminate art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to bond the non-woven lower web of Weiss into the laminate of Christopherson, and the motivation for combining would be, as Weiss suggested, to strengthen the load-bearing property of the laminate [0053].
Christopherson does not teach the claimed type of adhesive.  However, Farrell teaches a sterilization wrap including a sealing adhesive that can be activated upon exposure to sterilization condition (abstract, [0029] and [0030]), wherein the adhesive cab be an adhesive activated by UV radiation {instant claim 5} as described in Shipston [0048].  Evidence shows that an activatable adhesive system produced by free radical polymerization of monomers in an aqueous polyvinyl alcohol in the presence of an initiator {instant claim 6} (abstract and col. 3, lines 49-60 of Shipston).  Christopherson and Farrell are analogous art because they are from the same field of endeavor that is the packaging film art.  It would have been obvious to a person of ordinary skill in the art to combine activatable adhesive of Farrell with the invention of Christopherson, and the motivation would be, as Farrell suggested, to form or strengthen bonds that keep the package in a completely closed configuration [0029].
Claims 3, 4 and 9:  Christopherson teaches the laminate uses parallel lines of adhesive {instant claim 9} to laminate the two polymeric film {instant claim 3}; however, the use of other patterns of adhesive can be appreciated {instant claim 4} (Figs. 2-3 and [0035]).
Claim 10:  Christopherson teaches polyethylene, polypropylene, polyamide and polyethylene terephthalate as suitable examples of the two polymeric film [0022].
Claim 11:  Christopherson teach the apertures in the two polymeric films can have a variety of cross sections, but circular holes are in general are preferred due to their ease of production [0017].  Christopherson does not teach the shape of the apertures as claimed; however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to adjust or change the shape of the apertures, since it has been held that making changes in shape involves only routine skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)

Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Christopherson et al. (US 2003/0165663 A1) in view of Weiss et al. (US 2001/0023001 A1), Farrell et al. (US 2006/0104856 A1) and as evidenced by Shipston et al. (US 6,326,450 B1).
Claims 23-26:  Christopherson teaches a laminate comprising two polymeric films laminated together by strips of a laminating adhesive [0032].  Both polymeric films have rows of apertures, wherein the apertures in one of the polymeric films being staggered with respect to the apertures in the other film {instant claims 24 and 25} [0033].  The two polymeric films meet the claimed first layer of film and second layer of film.  The laminate of Christopherson does not have a layer of non-woven material as claimed, but Christopherson discloses a package consists of substantially impermeable polymer web bonded to a permeable non-woven web is known before the invention of Christopherson [0002].  However, Weiss teaches a laminate comprising a lower web, an intermediate tri-layer web and a two-layer upper web (Fig. 2 and [0050]), wherein the lower web is a non-woven material [0052] and provides effective barrier against the migration of micro-organisms [0051].  The lower web meets the claimed layer of selectively permeable non-woven material.  Weiss teaches the non-woven material for the lower web can be spunbonded high density polyethylene barrier fabric such as TYVEK [0052].  Christopherson and Weiss are analogous art because they are from the same field of endeavor that is the packaging laminate art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to bond the non-woven lower web of Weiss into the laminate of Christopherson, and the motivation for combining would be, as Weiss suggested, to strengthen the load-bearing property of the laminate [0053].
Christopherson does not teach the claimed type of adhesive.  However, Farrell teaches a sterilization wrap including a sealing adhesive that can be activated upon exposure to sterilization condition (abstract, [0029] and [0030]), wherein the adhesive cab be an adhesive activated by UV radiation {instant claims 23 and 26} as described in Shipston [0048].  Evidence shows that an activatable adhesive system produced by free radical polymerization of monomers in an aqueous polyvinyl alcohol in the presence of an initiator (abstract and col. 3, lines 49-60 of Shipston).  Christopherson and Farrell are analogous art because they are from the same field of endeavor that is the packaging film art.  It would have been obvious to a person of ordinary skill in the art to combine activatable adhesive of Farrell with the invention of Christopherson, and the motivation would be, as Farrell suggested, to form or strengthen bonds that keep the package in a completely closed configuration [0029].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BS
June 1, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785